Citation Nr: 0610766	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision that denied, in part, service 
connection for bilateral knee disabilities; and denied a 
total rating for compensation purposes based on individual 
unemployability (TDIU rating).  

In May 2004, the Board remanded the veteran's claims for 
additional evidentiary development, and to ensure compliance 
with the VA's duty to notify and assist.  

In August 2005, the veteran filed a claim for an increased 
disability rating for his service-connected varicose veins, 
bilateral lower extremities.  This claim has not yet been 
adjudicated by the RO, and it is hereby referred to the RO 
for appropriate development and adjudication.


FINDINGS OF FACT

1.  The veteran's current right knee disorder, diagnosed as 
prominent medial compartment degenerative arthritis, began 
many years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by his 
service-connected varicose veins of the bilateral lower 
extremities.   

2.  The veteran's current left knee disorder, diagnosed as 
prominent medial compartment degenerative arthritis, began 
many years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by his 
service-connected varicose veins of the bilateral lower 
extremities.   

3.  The veteran is service-connected for the following 
conditions: varicose veins of the left lower extremity, rated 
20 percent disabling; and varicose veins of the right lower 
extremity, rated 20 percent disabling.  The combined 
disability evaluation for the veteran's service-connected 
conditions is 40 percent.

5.  The evidence of record does not show that the veteran's 
service-connected varicose veins of the bilateral lower 
extremities preclude all substantially gainful employment.

6.  The percentage requirements for consideration of a TDIU 
rating are not met, and this case does not involve such 
circumstances as would warrant referral to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A left knee disorder was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

3. The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for bilateral knee 
disorders.  He is also claiming entitlement to a TDIU rating.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

A.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Historically, the veteran served on active duty in the Air 
Force from March 1966 to December 1966.  Inservice treatment 
reports revealed complaints of and treatment for bilateral 
leg pain, diagnosed as varicose veins, both legs, greater 
saphenous systems.  In October 1966, he was hospitalized for 
approximately one month for this condition.  His 
hospitalization report noted pain and cramping in his legs 
prior to his entry into active duty service.  X-ray 
examination of the right leg, performed in September 1966, 
was reported to be negative.  Inservice treatment reports are 
silent as to complaints of or treatment for any knee 
disorders.  

The veteran filed his claim seeking service connection for 
bilateral knee disorders in February 2001.  In May 2004, he 
submitted a statement where he attributed his current 
bilateral knee condition to his inservice training.  
Specifically, he reported that his inservice training 
included jumping from moving vehicles while fully loaded with 
gear.  Sometimes these vehicles were traveling too fast, and 
he would hit the ground hard and roll.  He claims he injured 
his knees and legs during this training, and was hospitalized 
for some time.  

Post service treatment records fail to show any complaints of 
or treatment for knee pain until 2001.  X-ray examination of 
the knees, performed in March 2002, revealed an impression of 
bilateral prominent medial compartment degenerative 
arthritis.    

A private treatment report, dated in April 2002, noted that 
the veteran was being treated for multiple tortuous 
varicosities of the legs, and for chronic neuropathic pain of 
the legs and feet.  The report noted that he also has 
compartment degenerative arthritis in both knees.

Statements, dated in March 2001 and in May 2004, were 
received from the veteran's spouse.  She indicated that the 
veteran injured his knees during service, and that his 
bilateral knee disorders have continued to worsen ever since.  
She also noted that osteoarthritis develops over time 
following injuries and wear and tear on the joints.

A private treatment report, dated in May 2004, noted the 
veteran's narrative history of an injury to his knees while 
on active duty service.  The report concluded with a 
diagnosis of knee pain due to osteoarthritis/swelling.  

In June 2004, a VA examination for joints was conducted.  The 
VA examiner noted that he had reviewed the veteran's claims 
folder.  The report noted the veteran's narrative history of 
bilateral knee pain after jumping off a moving truck in full 
gear during military training.  Physical examination revealed 
ranges of motion in the right knee of 0 to 125 degrees, and 
in the left knee of 0 to 130 degrees.  No instability was 
noted, and he had full strength in his quadriceps and 
hamstrings.  The report concluded with a diagnosis of 
bilateral knee arthritis.  The VA examiner opined that it was 
virtually impossible for him to say that varicose veins cause 
arthritis.  The VA examiner also noted that there could be a 
connection with him having frequent jumps or exacerbating his 
arthritis.

After considering the evidence, the Board concludes the 
criteria to establish service connection are not met.  

The veteran's service medical records, which appear to be 
complete, fail to show any complaints of or treatment for a 
right or left knee disorder.  There is no inservice treatment 
documenting any such chronic injury during service, or for 
many years thereafter.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Moreover, the first post service treatment reports 
of record referring to a knee disorder is dated in 2001, 
thirty-five years after the veteran's discharge from the 
service.  

There is also no persuasive evidence linking his current 
right or left knee disorder to his active duty service.  The 
VA examiner, who conducted the June 2004 VA examination, 
noted a possible connection between the veteran's "frequent 
jumps" during service, and his current bilateral knee 
disorders.  However, the Board finds this opinion to be 
lacking in any probative value.  First, the opinion is too 
speculative to be of any probative value in this matter, 
since it merely noted it was possible for there to be a 
connection.  Moreover, the physician making this statement 
was merely recording the veteran's own narrative history of 
an inservice injury.  Even if one were to accept the 
allegation of an inservice knee injury, there remains no 
showing of any treatment for a knee disorder for thirty-five 
years after the veteran's discharge from the service.  Thus, 
the Board is not bound to accept an opinion based on history 
provided by the appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); 
see also LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Any medical opinion based on 
an inaccurate factual premise has no probative value.).  

A similar conclusion is reached when considering the 
statements submitted in this matter by the veteran's spouse.  
Although she identifies herself as a "licensed practical 
nurse", her statements in this matter are simply too 
speculative to offer any probative value.  Her statements are 
merely recording the veteran's own narrative history of an 
inservice injury.  There is no indication that she considered 
the veteran's service medical records in rendering this 
opinion, or that she has any personal knowledge of the 
veteran's alleged inservice injury.  The record reflects that 
she married the veteran in November 2000.

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  

As for his claim for service connection on a secondary basis, 
the Board finds that the evidence does not show that the 
veteran's current bilateral knee disorders, diagnosed as 
prominent medial compartment degenerative arthritis, were 
caused or permanently worsened by his service-connected 
varicose veins of the bilateral lower extremities.   In 
considering this aspect of the claim, the VA examiner in June 
2004, concluded that it would be virtually impossible that 
varicose veins cause his arthritis.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

B.  Claim for a Total Disability Rating based Upon 
Unemployability

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent. 38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis. 38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

Here, the veteran completed two years of college, and is 
service-connected for varicose veins of the left lower 
extremity, rated 20 percent disabling; and varicose veins of 
the right lower extremity, rated 20 percent disabling.  The 
combined disability evaluation for the veteran's service-
connected conditions is 40 percent.  The veteran's current 
service-connected disabilities fail to meet the percentage 
requirement of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  

The Board also finds that this is not an appropriate case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Notably, the 
medical evidence does not support the conclusion the veteran 
is precluded, solely by his service-connected varicose veins, 
from following a substantially gainful occupation.  The 
relevant comments in the April 2001 VA examination report 
appear to be a matter of the examiner restating the veteran's 
contentions with no inclusion of any supporting rationale.  
The September 2002 VA examination for arteries noted that the 
veteran's condition makes it difficult for him to sit or 
stand for extended periods of time, thereby making it 
difficult for him to find employment.  However, a certain 
level of disability is acknowledged in the current disability 
rating.  Moreover, the veteran does have other significant 
nonservice-connected disabilities which affect his lower 
extremities as well.  The June 2004 VA examination or joints 
noted that the veteran has bilateral knee arthritis, and that 
this condition is "debilitating to him."  Further, while 
the veteran has complained of significant discomfort in his 
legs for decades due to varicose veins, thee are very few 
records of any attempt at treatment to alleviate this 
discomfort.  For example, it was not until 2003 that 6 months 
of stocking therapy was initiated, after which vein stripping 
was planned should this therapy prove ineffectual.  The 
veteran then did not show for his vascular clinic follow-up 
in January 2004, and apparently has not followed-up since.  
In view of the foregoing, this is not considered an 
appropriate case for referral to the Director, VA 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis.  

The preponderance of the evidence is against the claim for a 
TDIU rating, and thus the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the matter re-
adjudicated in the June 2005 supplemental statement of the 
case.  Also, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, to respond to VA notices, and otherwise afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, the Board considers any 
defect in the timing of the notice provided to the veteran to 
be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with multiple VA examinations in connection with his 
claims herein.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for left knee disorder is denied.

Service connection for right knee disorder is denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


